EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Scott Brient, Reg. #44,561 on January 27, 2022. 

CLAIM AMENDMENTS

In the Claims, replace Claim 1 with the following:
1. (Currently Amended) A custom user interface generation system, the system comprising: 
	one or more processors; and 
	memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform one or more operations comprising: 
	receiving, from a user, one or more user provided inputs, the one or more user provided inputs comprising a selection of a first player from a plurality of available players participating in a sporting event; 
	determining spatiotemporal event data for each of the plurality of available players during the sporting event, wherein the spatiotemporal event data comprises a first spatiotemporal attribute associated with an action performed by the first player during the 
	determining that a first spatiotemporal event has occurred based on the spatiotemporal event data; 
	determining that the first spatiotemporal event involves the first player;
	retrieving scoring criteria, wherein the scoring criteria comprises a first point value associated with the action performed by the first player and a first point value modifier for modifying the first point value; 
	in response to determining that the first spatiotemporal event involves the first player and the probability of success of the action performed by the first player during the first spatiotemporal event is less than a particular probability, applying the scoring criteria to the first spatiotemporal event to determine a first spatiotemporal event score for the first player, wherein applying the scoring criteria to the first spatiotemporal event comprises increasing the first spatiotemporal event score for the first player by applying the first point value modifier to the first point value based on the first spatiotemporal attribute associated with the action performed by the first player;
	determining, for the user, a user score based at least in part on the selection of the first player and the first spatiotemporal event score;
	generating one or more custom user interfaces based at least in part on the one or more user provided inputs and the first spatiotemporal event such that the one or more custom user interfaces comprising at least the first spatiotemporal event score; and
	displaying, on a computing device display screen associated with the user, the one or more custom user interfaces on at least a portion of the display screen as the 

In the Claims, cancel Claims 7 and 8.

In the Claims, replace Claim 10 with the following:
10. (Currently Amended) A computer-implemented data processing method for generating one or more custom user interfaces for use with sporting event video footage for a live sporting event, the method comprising:
	determining, by one or more processors, spatiotemporal event data for a player during the live sporting event wherein the spatiotemporal event data comprises a spatiotemporal attribute associated with an action performed by the player during a first spatiotemporal event and a probability of success of the action performed by the player during the first spatiotemporal event less than a particular probability;
	determining, by the one or more processors, that the first spatiotemporal event has occurred based on the spatiotemporal event data;
	retrieving, by the one or more processors, scoring criteria, wherein the scoring criteria comprises a point value associated with the action performed by the player during the first spatiotemporal event and a point value modifier for modifying the point value;
	applying, by the one or more processors, the scoring criteria to the first spatiotemporal event to determine a first spatiotemporal event score for the player based 
	receiving, from a user, a selection of the player;
	determining, for the user, a user score based at least in part on the selection of the player and the first spatiotemporal event score;
	generating, by the one or more processors, the one or more custom user interfaces based at least in part on the first spatiotemporal event score; and 
	displaying, by the one or more processors, on a client device having a computing device display screen, the one or more custom user interfaces on at least a portion of the computing device display screen as the computing device display screen is displaying the sporting event video footage such that the one or more custom user interfaces overlay at least a portion of the sporting event video footage, wherein the one or more custom user interfaces include the user score at a time that substantially coincides with the first spatiotemporal event. 

In the Claims, cancel Claim 13.

In the Claims, replace Claim 17 with the following:
17. (Currently Amended) An interactive game system for augmenting a video feed of an event, the system comprising: 
	one or more processors; and 

	determining spatiotemporal event data for a participant associated with the event wherein the spatiotemporal event data for the participant comprises a spatiotemporal attribute associated with an action performed by the participant during a spatiotemporal event and a probability of success of the action performed by the participant during the spatiotemporal event less than a particular probability; 
	determining that the spatiotemporal event has occurred during the event based on the spatiotemporal event data;
 	determining, based at least in part on scoring criteria and the spatiotemporal event data for the participant, a spatiotemporal event score for the participant, wherein: the scoring criteria comprises a point value associated with the action performed by the participant during the spatiotemporal event and a point value modifier for modifying the point value, and wherein determining the spatiotemporal event score for the participant comprises increasing the spatiotemporal event score for the participant by applying the point value modifier to the point value based on the spatiotemporal attribute; 
	 receiving, from a user, a selection of the participant; 
	determining, for the user, a user score based at least in part on the selection of the participant and the spatiotemporal event score; and 
	causing a computing device associated with the user to display a custom user interface over at least a portion of a display screen of the computing device while the display screen of the computing device is displaying the video feed of the event, wherein 

Allowed Claims
Claims 1-6, 9-12, and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/LOI H TRAN/Primary Examiner, Art Unit 2484